Name: Commission Regulation (EC) NoÃ 1326/2008 of 15Ã December 2008 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Chaource (PDO))
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  Europe;  agricultural structures and production;  marketing
 Date Published: nan

 23.12.2008 EN Official Journal of the European Union L 345/20 COMMISSION REGULATION (EC) No 1326/2008 of 15 December 2008 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Chaource (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined the application from France for approval of an amendment to the specification for the protected designation of origin Chaource, registered by Commission Regulation (EC) No 1107/96 (2). (2) The purpose of this application is to amend the specifications by stipulating the conditions for using treatments and additives in the milk and for the manufacture of Chaource. These practices ensure that the key characteristics of PDO products are maintained. (3) The Commission has examined the amendment in question and decided that it is justified. Since this concerns a minor amendment within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may adopt it without following the procedure set out in Articles 5, 6 and 7 of that Regulation. (4) In accordance with Article 18(2) of Commission Regulation (EC) No 1898/2006 (3) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, a summary of the specification should be published, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Chaource is hereby amended in accordance with Annex I to this Regulation. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 369, 23.12.2006, p. 1. ANNEX I The specification for the protected designation of origin Chaource is amended as follows: Method of production The following provisions are added to Point 5 of the specifications regarding the production method: ( ¦) Coagulation may be carried out only using rennet. The milk may not be concentrated by partially removing the watery part before coagulation. In addition to the raw dairy materials, the only ingredients or production aids or additives authorised in the milk during production are rennet, innocuous bacterial cultures, yeasts, moulds, calcium chloride and salt. ( ¦) The dairy raw materials, partly finished products, curd and fresh cheese may not be conserved at a temperature below 0 °C. Fresh cheese and cheese undergoing the maturing process may not be conserved under a modified atmosphere. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs CHAOURCE EC No: FR-PDO-0217-0114/29.03.2006 PDO (X) PGI ( ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the member state Name : Institut national de lorigine et de la qualitÃ © Address : 51 rue dAnjou, 75008 Paris, France Tel. : (33) 153 89 80 00 Fax : (33) 153 89 80 60 e-mail : info@inao.gouv.fr 2. Group Name : Syndicat de dÃ ©fense du fromage de Chaource Address : Ferme du Moulinet, 10150 Pont-Sainte-Marie, France Tel. : (33) 325 49 90 48 Fax : (33) 325 49 90 48 e-mail : syndicat-chaource@wanadoo.fr Composition : Producers/processors (X) Other ( ) 3. Type of product Class 1.3. Cheeses 4. Specification (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Chaource 4.2. Description Made from cow's milk, this is a soft cheese with a salty rind with a surface mould; it comes in two flat cylindrical shapes: large (between 11 and 11,5 cm in diameter and 6 cm thick, weighing approximately 450 g) and small (between 8,5 and 9 cm in diameter and 6 cm thick, weighing approximately 200 g); at least 50 % fat content. 4.3. Geographical area The production area covers a very restricted geographical area on the borders between the Departments of Aube and Yonne including the naturally damp region of Champagne which has at its centre the municipality of Chaource. Department of Aube Cantons completely covered by the geographical area: Aix-en-Othe, Bar-sur-Seine, Bouilly, Chaource, Ervy-le-ChÃ ¢tel, Mussy-sur-Seine, Les Riceys and Troyes (seven cantons) Department of Yonne Cantons completely covered by the geographical area: Ancy-le-Franc, Crusy-le-ChÃ ¢tel, Flogny-la-Chapelle, Tonnerre Municipalities completely covered by the geographical area: Bagneaux, Boeurs-en-Othe, CÃ ©rilly, Chigy, les ClÃ ©rimois, Coulours, Flacy, Foissy-sur-Vanne, Fontaine-la-Gaillarde, Fournaudin, Maillot, Malay-le-Grand, Malay-le-petit, NoÃ ©, Saint-ClÃ ©ment, Saligny, Sens, les SiÃ ¨ges, Theil-sur-Vanne, Vareilles, Vaudeurs, Villeneuve-l'ArchevÃ ªque, Villiers-Louis, Voisines. Municipalities partially covered by the geographical area: Arces-Dilo (part situated to the north of national road 5), Cerisiers (part situated to the north of national road 5), Lailly (part situated to the south of the part of departmental road 28), La Postolle (part situated to the south of departmental road 28), Soucy (part situated to the south of national road 439), Thorigny-sur-Oreuse (part situated to the south of departmental road 28), Vaumort (part situated to the north of national road 5). 4.4. Proof of origin Each operator lodges a declaration of aptitude which is filed by the INAO and enables it to identify all the operators. All operators must keep at the INAOs disposal their registers and any documents required for checking the origin, quality and production conditions of the milk and cheese. As part of the checks carried out on the specified features of the designation of origin, an analytical and organoleptic test is conducted to ensure that the products submitted for examination are of high quality and possess the requisite typical characteristics. 4.5. Method of production The milk must be produced, and the cheese must be manufactured and matured within the geographical area. This cheese is predominantly lactic, left to drain naturally and slowly, and made exclusively from cows milk that is matured and then renneted; it has a coagulation time of a minimum of 12 hours; the ripening period is of two weeks minimum. 4.6. Link Known since the Middle Ages, offered in 1513 by the inhabitants of Chaource to the Bishop and Governor of Langres, the oral tradition of this cheese dates back to the first half of the 19th century; since this period it has been sold on the regional markets and as far afield as large cities like Lyon and Paris. The designation was recognised in 1970. The protected designation area is situated in a region characterised by a permeable subsoil, composed essentially of limestone and clay, and by a large number of streams and springs. Dairy cows pasture on natural meadows in summer and are given hay reaped locally as fodder in winter. The traditional manufacturing process has enabled producers to obtain added value from their cheese and maintain agricultural activities in this region. 4.7. Inspection body Name : Institut national de lorigine et de la qualitÃ © Address : 51 rue dAnjou, 75008 Paris, France Tel. : (33) 153 89 80 00 Fax : (33) 153 89 80 60 e-mail : info@inao.gouv.fr The Institut National de lOrigine et de la qualitÃ © is a public administrative body with legal personality and reports to the Ministry of Agriculture. It is responsible for monitoring the production conditions for products with a designation of origin. Name : Direction gÃ ©nÃ ©rale de la concurrence, de la consommation et de la rÃ ©pression des Fraudes (DGCCRF) Address : 59 boulevard Vincent-Auriol, 75703 Paris Cedex 13, France Tel. : (33) 144 87 17 17 Fax : (33) 144 97 30 37 The DGCCRF is a department of the Ministry of the Economy, Industry and Employment. 4.8. Labelling The product must bear the wording Appellation dOrigine ContrÃ ´lÃ ©e and the name of the designation of origin.